DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 20 December 2021 has been received and made of record.  Claims 1, 10, 11, 19, and 20 have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jodie Spade on 7 January 2022.

The application has been amended as follows: 
Claim 11. (Currently Amended) 
An information handling device, comprising: 
a processor; 
a memory device that stores instructions executable by the processor to: 
identify a behavior of a user in a conferencing application, wherein the conferencing application comprises a plurality of users; -3-Atty. Docket No. RPS920180060USNP (710.628) 
classify, based on the identified behavior, the user as an acquiescent contributor, wherein the classifying the user as an acquiescent contributor comprises identifying, in the behavior, at least one failed attempt of the user to provide audible input using a first input method to the conferencing application within a threshold period; 
perform, based on the classification, a function, wherein the instructions executable by the processor to perform the function comprise instructions executable by the processor to: provide, in addition to the first input method, the user with an alternative input method; 
store, in a database, an indication that the user is classified as the acquiescent contributor, wherein to store comprises storing the classification for the user and a determined classification for each of the other users of the plurality of users, wherein the stored classification is accessible in subsequent session; and 
provide, at an outset of the subsequent session, the alternative input method to the user in addition to the first input method, wherein to provide comprises automatically providing the alternative input method at a beginning of a new conference to each user classified as an acquiescent contributor.

Claim 20. (Currently Amended) 
A product, comprising: 
a storage device that stores code, the code being executable by a processor and comprising: 
code that identifies a behavior of a user in a conferencing application, wherein the conferencing application comprises a plurality of users; 
code that classifies, based on the identified behavior, the user as an acquiescent contributor, wherein the classifying the user as an acquiescent contributor comprises identifying, in the behavior, at least one failed attempt of the user to provide audible input using a first input method to the conferencing application within a threshold period; - 5 -Atty. Docket No. RPS92018006OUSNP (710.628) 
code that performs, based on the classification, a function, wherein the code that performs the function comprises code that provides, in addition to the first input method, the user with an alternative input method; 
code that stores, in a database, an indication that the user is classified as the acquiescent contributor, wherein the code that stores comprises storing the classification for the user and a determined classification for each of the other users of the plurality of users, wherein the stored classification is accessible in subsequent session; and 
code that provides, at an outset of the subsequent session, the alternative input method to the user in addition to the first input method, wherein the code that provides the alternative input method comprises automatically providing the alternative input method at a beginning of a new conference to each user classified as an acquiescent contributor.

Allowable Subject Matter
Claims 1, 5, 10, 11, 15, 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, suggest, or teach claims 1, 11, and 20 in particular, providing at an outset of the subsequent session, the alternative input method to the user in addition to the first input method, wherein the providing comprises automatically providing the alternative input method at a beginning of a new conference to each user classified as an acquiescent contributor in combination with other elements recited in the claims. The applicant’s amendments to this limitation further clarify the providing step such that the examiner is in agreement with the applicant (Remarks, Pages 10-11) that the Jania reference does not show this amended limitation.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451